DETAILED ACTION

1.	
This is in reply to an application filed on 10/30/2019. Claims 1-20 are pending examination.

2. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 3-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 10-12, and 14-18 of copending Application No. 16669002 in view of Bhandari and Prakash.
This is a provisional nonstatutory double patenting rejection.
4.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1, 4, 7, 9, 11, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bhandari et al., US 2016/0381010 (hereinafter Bhandari).

Regarding claim 1 Bhandari teaches a system, comprising: a computing device comprising a processor, a memory, and a cryptographic coprocessor (Bhandari teaches a user device may include a plurality of computers and processors to perform a plurality of functions such as cryptographic function [0006],  [0017], and fig. 2); and machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: receive encrypted code implementing a cryptographic algorithm from a service via a network (Bhandari teaches receiving an encrypted code such as a session key from an issuer via a secure network communication [0016], and [0051]); decrypt, by the cryptographic coprocessor, the encrypted code; execute, by the cryptographic coprocessor, the decrypted code to generate a cryptogram including information encrypted using the cryptographic algorithm; and send the cryptogram to the service via the network (Bhandari teaches a 


Regarding claim 4 Bhandari teaches the system of claim 1, wherein the service is operated by an entity, and the cryptographic algorithm is a preferred cryptographic algorithm of the entity (Bhandari teaches HCE NDK 208 may be used to implement code obfuscation and encrypt the LUPC using algorithms that are not known to the general public [0021-0023], [0028], and fig. 2).  


Regarding claim 7 Bhandari teaches the system of claim 1, wherein the service comprises a first service and a second service which are associated with an entity, the encrypted code is received from the first service, and the cryptogram is sent to the second service (Bhandari teaches receiving a session key from an issuer [0016], [0022], generate a cryptogram, and send the cryptogram to a sale point [0025], [0029], and fig. 1-2).  

Regarding claim 9 Bhandari teaches the system of claim 1, wherein the cryptographic coprocessor is configured to support a selection from a predefined plurality of cryptographic algorithms to perform a cryptographic operation, and the cryptographic algorithm is excluded from the predefined plurality of cryptographic 
 
In response to Claim 11: Rejected for the same reason as claim 1
In response to Claim 13: Rejected for the same reason as claim 1

Regarding claim 15 Bhandari teaches the method of claim 13, wherein the encrypted data and the encrypted code exclude an identifier of the cryptographic algorithm (Bhandari teaches Input may include a random number, a one-time token, a one-time session key, an IST encrypted PIN message digest, and a data encryption key encrypted by a PIN based encryption key [0026] and fig. 4).  

In response to Claim 16: Rejected for the same reason as claim 9
 	
5.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35   U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



	Claims 2-3, 6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari as mentioned above, and further in view of Martinez et al, US. 2017/0010875 (hereinafter Martinez).
Regarding claim 2 Bhandari teaches the system of claim 1 (Bhandari teaches a user device may include a plurality of computers and processors to perform a plurality of functions such as cryptographic function [0006], and [0017]). Bhandari does not teach a processor complies with a version of a Trusted Platform Module (TPM) standard. Martinez substantially teaches TPM 120 is compliant with an international standard for a secure cryptoprocessor [0018].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bhandari such that the invention further includes cryptographic coprocessor complies with a version of a Trusted Platform Module (TPM) standard. One would have been motivated to do so to make the system more efficient and flexible, for example the system will be capable of performing a plurality of different cryptographic functions without any further updating.



Regarding claim 6 Bhandari teaches the system of claim 1, wherein the encrypted code is decrypted using a root key of the cryptographic coprocessor that is associated with an entity that generated the encrypted code (Bhandari teaches a user device may include a plurality of computers and processors to perform a plurality of functions such as cryptographic function [0006], and [0017], and further Martinez teaches TPM 120 is compliant with an international standard for a secure cryptoprocessor [0018]).  

Regarding claim 8 Bhandari teaches the system of claim 1, wherein the cryptographic coprocessor is implemented in firmware in the computing device, and data is transferred from a secure element of the computing device to the cryptographic coprocessor via an interface to enable decryption of the encrypted code by the cryptographic coprocessor (Bhandari teaches a user device may include a plurality of computers and processors to perform a plurality of functions such as cryptographic function [0006], and [0017]. The system may include a plurality of device, wherein the 

In response to Claim 14: Rejected for the same reason as claim 6

6.
Claim 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bhandari as mentioned above, and further in view of Khare et al, US. 10,735,190 
(hereinafter Khare).

Regarding claim 5 Bhandari teaches the system of claim 1, wherein the cryptographic coprocessor is configured to execute the decrypted code (Bhandari teaches a user device may decrypt the session key, and use the decrypted session key to generate a cryptogram, wherein the cryptogram then sent to a point of sale to complete a payment [0025], and [0029]). Bhandari does not teach verify that the encrypted code is signed by an entity from a predefined plurality of trusted entities. Khare teaches the entity may decrypt the nonce that is encrypted with the private key, and confirm that the nonce was signed by the private that correspond to the public key that belongs to the TPM (col. 17, lin. 32-45, and fig. 4 and 9).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bhandari such that the invention further includes verify that the encrypted code is signed by an entity from a 

In response to Claim 12: Rejected for the same reason as claim 5

7.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 
Bhandari as mentioned above, and further in view of Gardner et al, US. 8,756,417 
 (hereinafter Gardner).

Regarding claim 10 Bhandari teaches the system of claim 1 (Bhandari teaches a user device may include a plurality of computers and processors to perform a plurality of functions such as cryptographic function [0006], and [0017]). Bhandari do not teach a processor is configured to act as a root of trust to verify the cryptographic algorithm before transferring the cryptographic algorithm to a secure element of the computing device. Gardner substantially teaches FTCP will not only serve as the root of trust, but also contain/provide all the secure processing, secure keys, secure encryption and decryption algorithms, signature validation and creation, random number generation, remote attestation, sealed storage, binding encrypted data (col. 1, lin. 44-col. 2, lin. 1-6).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bhandari such that the 

8.
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari as mentioned above, and further in view of Prakash et al, US. 2017/0270528 (hereinafter Prakash).

In response to Claim 17: Rejected for the same reason as claim 1, however claim 1 does not recite send the encrypted code to a second computing device; receive a cryptogram generated with the cryptographic algorithm from the encrypted code from the second computing device; decrypting the cryptogram with the cryptographic algorithm (Bhandari teaches parties of the system may communicate with each other via internet, intranet or extranet [0018]. Note such network implementations need a plurality of network devices to receive and send the information between the sender and receiver such as routers). Bhandari does not teach decrypting the cryptogram with the cryptographic algorithm. Prakash substantially teaches a service computer may decrypt the cryptogram [0022] and [0058], wherein the cryptogram is generated by a mobile device using a dynamic key [0057].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bhandari such that the ing the cryptogram with the cryptographic algorithm de. One would have been motivated to do so to for authenticating the cryptogram that sent in the transaction [0058].

In response to Claim 19: Rejected for the same reason as claim 15

Regarding claim 20 as amended Bhandari teaches the non-transitory computer-readable medium of claim 17, wherein encrypted code is encrypted using one of a predefined plurality of cryptographic algorithms supported by a standard for a cryptographic coprocessor (Bhandari teaches communication over the network may utilize data encryption. Encryption may be performed by way of any of the techniques now available in the art or which may become available such as Twofish, RSA, El Gamal, Schorr signature, DSA, PGP, TDEA, AES, ECC, PM, GPG (GnuPG), and symmetric and asymmetric cryptosystems [0019]).

9.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over 
Bhandari and Prakash as mentioned above, and further in view of Self et al, US. 

2007/0205258 (hereinafter Self).

Regarding claim 18 as amended Bhandari teaches the non-transitory computer-readable medium of claim 17 (Bhandari teaches parties of the system may communicate with each other via internet, intranet or extranet (i.e. second device) [0018]). Bhandari and 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bhandari such that the invention further includes the encrypted code is sent to a computing device along with an identifier for a cryptographic key to decrypt the encrypted code. One would have been motivated to do so to make the system more accurate and efficient, for example using the identifier to retrieve the appropriate key among other keys to perform the cryptographic operation.




 





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/           Primary Examiner, Art Unit 2494